On the 4th day of February, 1910, judgment was pronounced against appellant in the county court of Coal county for a violation of the prohibitory liquor law and his punishment was assessed at a fine of $150 and 60 days confinement in the county jail. An order of the trial court required that appellant should perfect his appeal within 60 days from date of the judgment. There was no extension of time within which this appeal should be perfected. Appellant did not, however, file his appeal in this case until the 6th day of April, 1910, which was after the extension of time within which the court required the appeal to be perfected. This court therefore did not acquire jurisdiction of this case and the appeal is dismissed.